Exhibit No. 10.30
AGREEMENT & RELEASE
     This Agreement and Release (this “Agreement”), by and between Datascope
Corp. (the “Company”), Getinge AB (“Getinge”) and Lawrence Saper (“Executive”),
is entered into on December 31, 2008 (the “Effective Date”).
     WHEREAS, the Company and Getinge have entered into an Agreement and Plan of
Merger, dated as of September 15, 2008 (the “Merger Agreement”), pursuant to
which Getinge has agreed to acquire the Company (the “Merger”);
     WHEREAS. the closing of the Merger will constitute a change in ownership of
the Company for purposes of Section 409A of the Internal Revenue Code of 1986
(the “Code”);
     WHEREAS, Executive currently serves as Chairman and Chief Executive Officer
of the Company pursuant to an Amended and Restated Employment Agreement, dated
as of December 31, 2008 ( the “Employment Agreement”); and
     WHEREAS, the Company, Getinge and Executive intend for a lump sum payment
to be made to Executive upon the closing of the Merger, and desire that the
terms and conditions of Executive’s payment shall be governed by this Agreement.
     NOW, THEREFORE, the Company, Getinge and Executive agree as follows:
     1. Employment Status. Executive will continue his employment with the
Company under the terms of the Employment Agreement through the closing of the
Merger (the “Merger Date”). Accordingly, Executive will maintain his current
salary and benefits through the Merger Date and will continue perform his duties
as provided for under the Employment Agreement.
     2. Agreement Payment; Release. Subject to the closing of the Merger and
Executive’s execution of a release, within 35 days after the Merger Date, in
substantially the form of Exhibit A (the “Release”), Executive shall receive a
lump sum payment of $26,475,000 (the “Agreement Payment”), payable within
10 days following execution of the Release, (provided that if such tenth day is
not a business day, the next business day and in no event later than 45 days
following the Merger Date). Such payment is subject to applicable tax
withholding. The parties acknowledge and agree that the primary source of funds
for the Agreement Payment shall be the trust created by that certain Grantor
Trust Agreement, dated as of September 4, 2001, by and between the Company and
Wachovia Bank, N.A, as trustee, to the extent sufficient funds are held in trust
in order to make such payment and to satisfy the Company’s other continuing
trust obligations.
     3. Executive’s Rights and Company’s Obligations. Except as provided in
subparagraphs (a) through (e) below, the Agreement Payment shall be in full
satisfaction of, and shall replace and supersede, all of the Company’s
obligations to Executive in connection with and following Executive’s subsequent
termination of employment, including, but not limited to: (i) Retirement
Benefits as defined in Section 5(c) of the Employment Agreement, (ii) any
severance payments pursuant to Section 9(b) of the Employment Agreement,
(iii) any continuation of employee benefit plans and arrangements pursuant to
Section 9(c) of the Employment Agreement and (iv) that certain Split-Dollar
Agreement, dated July 25,

 



--------------------------------------------------------------------------------



 



1994, between Executive and the Company. This Agreement shall not affect, modify
or amend Executive’s rights with respect to the following:
     (a) Pension and 401(k) Benefits. Executive is a participant in the
Datascope Corp. Define Benefit Pension Plan and the Datascope Corp. 401(k)
Savings and Supplemental Retirement Plan. Executive shall continue to be
entitled to his retirement benefits under both plans and such benefits are not
affected by this Agreement.
     (b) Medical Benefits. Upon termination of Executive’s employment, Executive
and his spouse (provided that she is at the time covered by the Company’s
medical benefit plan) shall receive 18 months of COBRA continuation of benefits
at the same cost as a similarly situated active employee would pay for such
coverage. After the end of each consecutive six-month period within such
18-month period, upon application by Executive with proof of payment, the
Company shall reimburse Executive for the cost paid by him for such COBRA
continuation and also for such additional cost for medical care for himself and
his spouse as he may have incurred during such six-month period.
Following the end of the 18-month period of COBRA continuation, the Company
shall reimburse the Executive for medical benefits coverage on the following
basis:
     (i) Executive shall apply for and maintain a Medicare Supplement policy of
his choice and shall be responsible for paying the full cost of such coverage.
After the end of each quarterly coverage period, upon application by him with
proof of payment, the Company shall reimburse Executive for the full amount paid
by him for such quarterly coverage and also for such out-of-pocket costs not
covered by Medicare or the Medicare Supplement policy as he may have incurred on
behalf of himself during such three-month period.
     (ii) While Executive’s spouse (to whom he was married at the time of his
termination of employment) is under age 65, she shall apply for an individual
pre-65 guaranteed-issue health insurance policy, in New York or New Jersey as
applicable, and Executive shall pay for the cost of such coverage. After the end
of each quarterly coverage period, upon application by Executive with proof of
payment, the Company shall reimburse Executive for the full amount paid by him
for such quarterly coverage, and also for such out-of-pocket costs not covered
by such policy as he may have incurred on behalf of his spouse during such
three-month period.
     (iii) Upon Executive’s spouse (to whom he was married at the time of his
termination of employment) reaching Medicare entitlement age, such spouse shall
maintain a Medicare Supplement policy, and Executive shall be responsible for
paying the full cost of such coverage for such spouse. After the end of each
quarterly coverage period, upon application by him with proof of payment, the
Corporation shall reimburse Executive for the full amount paid by him for such
quarterly coverage and also for such out-of-pocket costs not covered by Medicare
or such Medicare Supplement policy as he may have incurred on behalf of his
spouse during such three-month period.
     (iv) In the event that Executive predeceases his spouse (to whom he was
married at the time of his termination), she may maintain for herself for her
lifetime the medical benefits coverage referred to in paragraphs (ii) and
(iii) above, as either may be applicable at any time. If she does maintain such
coverage, after the end of each quarterly coverage period, upon application by
her with proof of payment, the Company shall reimburse her for the full amount
paid by her for such quarterly coverage and also

2



--------------------------------------------------------------------------------



 



for such out-of-pocket costs not covered by Medicare or such Medicare Supplement
policy as she may have incurred on behalf of herself during such three-month
period.
Notwithstanding anything contained herein to the contrary, all reimbursements
pursuant to this Section 3(b) shall be made as soon as administratively
practicable after application and proof of payment has been received by the
Company, but in no event more than 30 days after application and proof of
payment have been received by the Company nor after the last day of the calendar
year following the calendar year in which such expenses were incurred.
     (c) Pro rata Bonus. The Company shall pay to Executive at the same time it
pays the Agreement Payment an amount, as approved by the Company’s compensation
committee, equal to the product of his target bonus for the fiscal year in which
the Merger occurs multiplied by a fraction, the numerator of which is the number
of days in the fiscal year up to the Merger Date and the denominator of which is
365.
     (d) Accrued Benefits. Upon a termination of Executive’s employment, the
Company shall pay to Executive his salary and unused vacation accrued through
the date of such termination, and shall reimburse Executive in accordance with
the Company’s reimbursement policy for any expenses he properly incurred prior
to such termination of employment. Accrued salary and vacation shall be paid
within 30 days of the termination of employment. The expense reimbursement shall
be paid as soon as administratively practicable, but in no event more than
45 days after submission of required documentation nor after the last day of the
calendar year following the calendar year in which such expenses were incurred.
     (e) Indemnification and D&O Policy Coverage. Executive rights shall
continue under (i) the respective certificates of incorporation, bylaws or other
organizational documents of the Company or of any of its subsidiaries or
affiliates, (ii) the Indemnification Agreement, dated August 26, 2003, between
the Company and Executive and/or (iii) Section 5.8 of the Merger Agreement, in
each case, in accordance with and subject to the terms and provisions of such
documents and agreements. Executive shall also be entitled to coverage under the
Company’s officers’ and directors’ liability insurance policy as provided under
Section 5.8 of the Merger Agreement.
     4. Exercise of Stock Options. All of Executive’s outstanding options to
purchase shares of Company common stock (“Options”) are fully vested and
exercisable as of the Effective Date. Executive hereby agrees to exercise, on or
before December 31, 2008, Options to acquire 169,000 shares of Common Stock of
the Company.
     5. Non-Disparagement. Except as may be required by law or subpoena,
Executive agrees that he will not directly or indirectly publish, communicate,
make or cause to be made any statements or opinions that disparage, criticize or
that would be derogatory to or otherwise harm the business or reputation of the
Company, its parents, subsidiaries, affiliates, or related entities, and their
respective past and present predecessors, successors, assigns, representatives,
directors, and officers to anyone, including but not limited to the media,
internet blogs, public interest groups and publishing companies. The
non-disparagement prohibition in the immediately preceding sentence with respect
to representatives, directors and officers shall apply to such persons only in
their capacity as representatives, directors and officers of the Company, its
parents, subsidiaries, affiliates, or related entities. The Company agrees that
the Company, its parents, subsidiaries, affiliates or related entities, and
their respective past and present predecessors, successors, assigns,
representatives, directors and officers will not directly or indirectly publish,
communicate, make or cause to be made any statements or opinions that disparage,
criticize or

3



--------------------------------------------------------------------------------



 



that would be derogatory to or otherwise harm Executive’s business or reputation
to anyone, including but not limited to the media, internet blogs, public
interest groups and publishing companies. If the Company or any of its parents,
subsidiaries, affiliates or related entities, or any of their respective past
and present predecessors, successors, assigns, representatives, directors or
officers directly or indirectly publish, communicate, make or cause to be made
any statements or opinions that disparage, criticize or that would be derogatory
to or otherwise harm Executive’s business or reputation, Executive may
appropriately respond to such statements and opinions without being in violation
of this Section 5.
     6. Return of Materials. Executive hereby agrees that he will deliver within
30 days of the termination of his employment, all memoranda, notes, records,
manuals, or other documents, whether made or compiled by Executive or furnished
to him from any source by virtue of his employment with the Company. In
addition, Executive agrees to return, within such 30-day period, all property of
the Company, including all credit or charge cards, keys and Company-owned
computer or telecommunications equipment.
     7. Severability of Provisions. In the event that any provision in this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction, and cannot be modified to be enforceable, the affected
provision shall be stricken from the Agreement, and the remaining terms of the
Agreement and its enforceability shall remain unaffected.
     8. Code Section 409A. The Company makes no representation or warranty to
Executive or other person regarding compliance with, or exemption from,
Section 409A of the Internal Revenue Code with respect to any payment or benefit
provided by this Agreement. Executive agrees that he shall bear sole and
exclusive responsibility for any and all federal, state, local or other tax
consequences (including, without limitation, any and all tax liability under
Section 409A) of this Agreement. Executive should consult with his own tax
advisor in connection with this Agreement and its tax consequences.
It is the intention of the parties hereto that payments and benefits under this
Agreement be interpreted to be exempt from or in compliance with Section 409A
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A.
Notwithstanding anything herein to the contrary, if (i) at the time of
Executive’s “separation from service” (as defined in Treas. Reg.
Section 1.409A-1(h)) with the Company other than as a result of his death,
(ii) Executive is a “specified employee” (as defined in Section
409A(a)(2)(B)(i)), (iii) one or more of the payments or benefits received or to
be received by Executive pursuant to this Agreement would constitute deferred
compensation subject to Section 409A, and (iv) the deferral of the commencement
of any such payments or benefits otherwise payable hereunder as a result of such
separation of service is necessary in order to prevent any accelerated or
additional tax under Section 409A, then the Company will defer the commencement
of the payment of any such payments or benefits hereunder to the extent
necessary (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
separation from service with the Company (or the earliest date as is permitted
under Section 409A of the Code). Any payment deferred during such six-month
period shall be paid in a lump sum on the day following such six-month period.
Any remaining payments or benefits shall be made as otherwise scheduled under
this Agreement. Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A.
     9. Successors of the Company. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns. The Company will
require any successor to all or substantially all of the business and/or assets
of the Company (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. As used in this Agreement, “the
Company” shall mean the Company as hereinbefore

4



--------------------------------------------------------------------------------



 



defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.
     10. Successors of Executive. This Agreement shall inure to the benefit of
and be binding upon Executive and his personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.
     11. Guarantee of Getinge. Getinge agrees to guarantee the performance of
the Company (or it successors) under this Agreement. Upon any failure of the
Company (or its successor) to timely pay to Executive (or his successors) any
amount payable under this Agreement or, to timely pay to the insurance company
the premiums referred to in Section 3(c) hereof, Getinge shall pay to the
appropriate person such amount within 30 days of the receipt of written notice
from Executive (or his successors) if, at the time Getinge is required to make
the payment, the amount had not been paid by the Company (or its successor).
     12. Legal Fees. The Company shall reimburse Executive for all legal fees
and expenses incurred by him in connection with enforcing his rights under this
Agreement. Such reimbursement to occur as soon as administratively practicable,
but in no event after the last day of the calendar year following the calendar
year in which such expenses were incurred
     13. Entire Agreement. This Agreement, together with those agreements
referred to herein, constitutes the entire understanding between the parties.
The parties have not relied on any oral statements that are not included in this
Agreement. Any modifications to this Agreement must be in writing and signed by
the Company and Executive.
     14. Governing Law. This Agreement shall be construed, interpreted and
applied in accordance with the law of the State of New York, without giving
effect to the choice of law provisions thereof. Executive and the Company hereby
irrevocably submit any dispute arising out of or relating to this Agreement to
the exclusive concurrent jurisdiction of the state and federal courts located in
New York. Executive and the Company also both irrevocably waive, to the fullest
extent permitted by applicable law, any objection either may now or hereafter
have to the laying of venue of any such dispute brought in such court or any
defense of inconvenient forum for the maintenance of such dispute, and both
parties agree to accept service of legal process from the courts of New York.
     15. Expiration of Agreement. This Agreement shall expire on the earlier to
occur of (i) June 15, 2009, if the Merger is not closed by such date, or
(ii) the termination of the Merger Agreement in accordance with its terms and
provisions.
     16. Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and said counterparts
when taken together shall constitute but one and the same instrument and may be
sufficiently evidenced by one set of counterparts.
(signatures on the following page)

5



--------------------------------------------------------------------------------



 



          Executive understands and acknowledges the significance and
consequences of this Agreement, that the consideration provided herein is fair
and adequate, and represents that the terms of this Agreement are fully
understood and voluntarily accepted.

                      DATASCOPE CORP.   EXECUTIVE
       
 
                   
By:
  /s/ Henry M. Scaramelli
 
      By:   /s/ Lawrence Saper
 
   
Name:
  Henry M. Scaramelli           Lawrence Saper    
Title:
  Vice President, Finance and           President and Chief Executive Officer of
   
 
  Chief Financial Officer           the Company    
 
                    Date Signed: 12/31/2008           Date Signed: 12/30/2008  
 

GETINGE AB

         
By:
Name:
  /s/ John Malmquist
 
John Malmquist    
Title:
  President and Chief Executive Officer    

Date Signed: 12/31/2008

 



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE OF CLAIMS
     This Release of Claims is executed by Lawrence Saper (the “Executive”) in
consideration for certain promises by Parent, Getinge AB, as successor to
Datascope Corp. (the “Company”) contained in the Agreement and Release, dated
December 31, 2008 (the “Agreement”).
     WHEREAS, as a condition to receiving the Agreement Payment as provided in
the Agreement, the Company and Executive agree that Executive will execute this
Release of Claims for each and every claim, action or right of any sort, known
or unknown, that Executive may have against Company; and,
     WHEREAS, Executive acknowledges that he has been given a reasonable period
of time, up to and including twenty-one (21) days, to consider the terms of this
Release of Claims; and
     WHEREAS, Company advises Executive to consult with a lawyer before signing
this Release of Claims; and
     WHEREAS, Executive acknowledges that the consideration provided for this
Release of Claims is sufficient to support the release of claims; and
     WHEREAS, Executive represents that he has not filed any charges, claims or
lawsuits against Company involving any aspect of his employment which have not
been terminated as of the date of this Release of Claims.
NOW, THEREFORE, Executive agrees as follows:
     1. Release of Claims. Executive and his heirs, assigns, and agents release,
waive and discharge Company and its past and present directors, officers,
employees, parents, subsidiaries, affiliates, related entities, and agents from
each and every claim, action or right of any sort, known or unknown, arising on
or before the Merger Date that relates to his employment with the Company and
the termination of such employment, if applicable.

  (a)   The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, sexual orientation, national
origin, disability, age, or citizenship status; any other claim based on any
local, state, or federal prohibition, including but not limited to claims under
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), or the Americans With Disabilities
Act; any claim arising out of or related to any alleged express or implied
employment contract, any other alleged contract affecting terms and conditions
of employment, or an alleged covenant of good faith and fair dealing; or any
claim for severance pay, bonus, salary, sick leave, stocks, attorneys’ fees,
holiday pay, vacation pay, life insurance, health or medical insurance or any
other employee or fringe benefit, workers’ compensation or disability.     (b)  
Executive represents that he understands the foregoing release, that rights and
claims under ADEA are among the rights and claims against Company that he is
releasing, and that he understands that he is not presently releasing any future
rights or claims that might arise after the Merger Date.     (c)   Executive
further agrees never to sue Company or its past and present directors, officers,
employees, parents, subsidiaries, affiliates, related entities, and agents or
cause Company or

 



--------------------------------------------------------------------------------



 



      its past and present directors, officers, employees, parents,
subsidiaries, affiliates, related entities, and agents to be sued regarding any
matter within the scope of the above release. If Executive violates this
Paragraph 1, Company may recover all damages as allowed by law, including all
costs and expenses, including reasonable attorneys’ fees, incurred in defending
against the suit.

  (d)   Nothing herein is intended to or shall in any manner release, diminish
or impair Executive’s rights (i) under the Agreement, (ii) to exculpation,
indemnification, advancement of expenses and other rights existing in favor of
Executive as provided in (x) the respective certificates of incorporation,
bylaws or other organizational documents of the Company or of any of its
subsidiaries or affiliates, (y) the Indemnification Agreement, dated August 26,
2003, between the Company and Executive and/or (z) Section 5.8 of the Merger
Agreement and (iii) to coverage under the Company’s officers’ and directors’
liability insurance policy as provided under Section 5.8 of the Merger
Agreement.

     2. Executive may revoke this Release of Claims in writing within seven
(7) days of signing it by sending written notice of revocation to the Company.
This Release of Claims will not take effect until eighth day after it is
delivered to Company, and only if the release is not revoked by Executive during
the revocation period.
     3. Executive represents and warrants that, as of the date of this Release
of Claims, he has not assigned or transferred, or purported to assign or
transfer, to any person, firm, corporation, association or entity whatsoever any
released claim. Executive hereby agrees to indemnify and hold Company harmless
against, without any limitation, any and all rights, claims, warranties,
demands, debts, obligations, liabilities, costs, court costs, expenses,
including attorneys’ fees, causes of action or judgments based on or arising out
of any such assignment or transfer.

                 
By:
               
 
 
 
Lawrence Saper      
 
Date Signed    

 